Citation Nr: 0626270	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for multiple 
lacerations, dorsum left hand, with partial lacerations of 
the extensor tendons, currently rated as noncompensable.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from May 1966 until August 
1970, from October 1975 until October 1979, and from 
September 1981 until September 1984. 

In July 2004, the Board remanded the case for a medical 
opinion.  Regarding the bilateral knee examination, the 
examiner was asked for an opinion on the following: 
functional limitation caused by pain in the veteran's knees, 
including during flare-ups; describe any anatomical changes 
or functional loss, including the inability to perform normal 
working movements with normal strength, speed, coordination, 
and endurance; presence of any functional loss due to pain or 
weakness; and functional loss likely to result from a flare-
up of symptoms or extended use.  Regarding the hand 
examination, the examiner was requested to address loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Unfortunately, the examiner failed to address these items.  
Therefore, the case must be returned as inadequate for rating 
purposes and failing to comply with the Board's previous 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(stating that a claimant is entitled to full compliance with 
directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		
1.  The RO should schedule the veteran for an 
orthopedic examination of both knees.  The claim's 
folder should be made available to the examiner for 
review.  The examiner should conduct range of 
motion testing, stability testing, and all other 
appropriate testing including x-rays if needed.  
Additionally, the examiner is requested to offer an 
opinion as to the functional limitation caused by 
pain in the veteran's knees, including during 
flare-ups.  The examiner should describe any 
anatomical changes or functional loss, including 
the inability to perform normal working movements 
with normal strength, speed, coordination, and 
endurance.  The examiner should specify any 
functional loss due to pain or weakness and 
document all objective evidence of these symptoms.  
The examiner is requested to provide an opinion as 
to the degree of functional loss likely to result 
from a flare-up of symptoms or on extended use and 
to not limit an evaluation to a point in time when 
the symptoms are quiescent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).  Functional loss should be 
portrayed in terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 Vet. App. 
202, 204-208 (1995).  The examiner should also 
document, to the extent possible, the frequency and 
duration of exacerbation of symptoms.  A complete 
rational for the opinions given should be provided.  

2.  The RO should schedule the veteran for an 
examination to determine the extent of his left 
hand disability.  The claim's folder should be made 
available to the examiner for review.  The examiner 
should fully describe all disability to include 
limitation of motion and loss of function as well 
as any muscle disability affecting Muscle Group 
XIII.  With respect to muscle disability of the 
left hand, the examiner is requested to address the 
cardinal signs of muscle disability including loss 
of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and 
uncertainty of movement.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



